Mr. Justice Scott delivered the opinion of the court: The board of education in 1903, in constructing a school house, used money, the proceeds of an issue of bonds amounting to $8500, which was within $61.55 °f the amount of indebtedness which it might lawfully incur under the constitution. In addition to that, at the same time and for the same purpose it incurred an indebtedness of $17,750, for which it issued warrants, bearing interest, payable at various times in the future. An amount far in excess of the $61.55 for which it might lawfully have issued its warrants was paid by money arising from the levy of taxes prior to the levy for the taxes of the year 1905 now under consideration. The tax now in question was levied to apply upon the principal and interest of the remainder of the indebtedness for which warrants were originally issued. It is too plain for argument that the indebtedness last mentioned was incurred in violation of that constitutional provision which forbids any school district becoming indebted “in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding five percentum on the value of the taxable property therein.” (Const. 1870, art. 9, sec. 12.) This tax, levied to pay an indebtedness forbidden by the constitution, is therefore invalid. Culbertson v. City of Fulton, 127 Ill. 30. Plaintiff in error places great reliance upon the case of People ex rel. v. Chicago and Texas Railroad Co. 223 Ill. 448. That case merely holds that when a school district has exhausted its ability to borrow money for the purpose of building a school house, and the building is incomplete after the expenditure of money so borrowed, “there is no doubt of the power of the board to levy up to the statutory limit for building purposes, and continue to do this from year to year until a sufficient amount of revenue is raised to complete the building,”—that is, for the purpose of completing the building taxes may be levied each year and the fund may be expended after the money is provided. That case does not hold or intimate that an indebtedness may be incurred in excess of the limit fixed by the constitution, for the purpose of completing the unfinished school building and paid by taxes thereafter levied for building purposes. The judgment of the county court will be affirmed. Judgment affirmed.